Exhibit5.1 May 8, 2013 Arabian American Development Company 1650 Hwy 6 South, Suite 190 Houston, Texas 77478 Re:Arabian American Development Company – Registration Statement on Form S-8 Ladies and Gentlemen: We have acted as counsel to Arabian American Development Company, a Delaware corporation (the “Company”), in connection with a Registration Statement on Form S-8 of the Company (the “Registration Statement”), being filed on the date hereof with the Securities and Exchange Commission under the Securities Act of 1933, as amended (the “Act”), relating to the proposed issuance of up to 1,500,000 shares (the “Shares”) of the Company’s common stock, par value $0.10 per share (“Common Stock”), authorized for issuance pursuant to the Arabian American Development Company Stock and Incentive Plan (collectively, the “Plan”). This opinion is being furnished in accordance with the requirements of Item601(b)(5) of Regulation S-K under the Act. We have examined originals or certified copies of such corporate records of the Company and other certificates and documents of officials of the Company, public officials and others as we have deemed appropriate for purposes of this letter. We have assumed the genuineness of all signatures, the legal capacity of all natural persons, the authenticity of all documents submitted to us as originals, and the conformity to authentic original documents of all copies submitted to us as conformed, certified or reproduced copies. We have also assumed that (i)valid book-entry notations for the issuance of the Shares in uncertificated form will be duly made in the share register of the Company,(ii)each award agreement setting forth the terms of each award granted pursuant to the Plan will be consistent with the Plan and will be duly authorized and validly executed and delivered by the parties thereto, (iii)at the time of each issuance of Shares, there will be sufficient shares of Common Stock authorized for issuance under the Company’s certificate of incorporation that have not otherwise been issued or reserved or committed for issuance, and (iv)the price per share paid for Shares issued pursuant to the Plan will not be less than the par value of the Shares. As to various questions of fact relevant to this letter, we have relied, without independent investigation, upon certificates of public officials and certificates of officers of the Company, all of which we assume to be true, correct and complete. Based upon the foregoing, and subject to the assumptions, exceptions, qualifications and limitations stated herein, we are of the opinion that when the shares are issued and delivered upon payment therefore in accordance with the terms of the Plan and any applicable award agreement, the Shares will be duly authorized, validly issued, fully paid and non-assessable. The opinions and other matters in this letter are qualified in their entirety and subject to the following: A. We express no opinion as to the laws of any jurisdiction other than the General Corporation Law of the State of Delaware. As used herein, the term “General Corporation Law of the State of Delaware” includes the statutory provisions contained therein and all applicable provisions of the Delaware Constitution and reported judicial decisions interpreting these laws. B. This opinion letter is limited to the matters expressly stated herein and no opinion is to be inferred or implied beyond the opinion expressly set forth herein. We undertake no, and hereby disclaim any, obligation to make any inquiry after the date hereof or to advise you of any changes in any matter set forth herein, whether based on a change in the law, a change in any fact relating to the Company or any other person or any other circumstance. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement and to the use of our name in the Registration Statement. In giving this consent, we do not thereby admit that we are within the category of persons whose consent is required under Section7 of the Act and the rules and regulations thereunder. Very truly yours, Germer Gertz, L.L.P. By: /s/ Charlie Goehringer Charles W. Goehringer, Jr.
